Tilghman C. J.
Two questions are submitted to the Court on the case stated. 1st, Whether there is legal evidence of debts due from Duff to Barnwell, and Jones and Clinch, or either of them, and a bona fide assignment of the policy. 2d, Whether the plaintiffs are intitled in law or equity, to be repaid the premiums out of the funds in the hands of the defendants?
1. Upon an examination of the depositions and documents exhibited in the cause, I am of opinion that there is legal evidence of debts due from Duff to Barnwell, and to Jones and Clinch, and also of a bona fide assignment of the policy.
2. It appears that the plaintiffs procured insurances to be effected on the brig Betsey and her freight, as the agents of Duff, and knew nothing of Barnwell in the business. They passed their own note for the premiums of insurance, for which they undoubtedly had a lien on the policies as long as they retained them. But having given them up, they gave up their lien; because, although the insurances were made in their names, yet being for the benefit of Duff, it was competent to Duff to support actions against the insurers in his own name. Thus stands the case at law, and it is the same in equity, because there can be no equity against the assignees of the policies, who are purchasers for a valuable consideration without notice of any interfering claim. But it is said, *541that the defendants have a right to deduct the amount of the premiums before they pay the loss, by the express terms of the policies, and that the plaintiffs who have paid the premium have a right to put themselves in the place of the defendants, and deduct their amount against the assignees of the policy. The plaintiffs are in a hard situation, but I am afraid it is too late to resort to a remedy of this kind; because the premiums being paid, there is nothing to deduct, and th giving up of the policies, the payment of the note for the premiums, and the prosecuting of an attachment, being all the acts of the plaintiffs, they must abide by the consequences. After all, their case is not uncommon; they trusted to their friend Duff and gave up the staff which they held in their own hands. I can see no principle of law or equity by which the fund in the hands of the defendants can be made liable to the plaintiffs’ demand, and am therefore of opinion that Judgment should be entered for the defendants.
Yeates J. and Brackenridge J. concurred.
Judgment for defendants.